                          THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


 SOVEREIGN IÑUPIAT FOR A                         Case No. 3:20-cv-00290-SLG
 LIVING ARCTIC, et al.,

                                 Plaintiffs,

                          v.

 BUREAU OF LAND MANAGEMENT,
 et al.,

                               Defendants,

                    and

 CONOCOPHILLIPS ALASKA,
 INC.,

                  Intervenor-Defendant.


  [PROPOSED] ORDER GRANTING MOTION TO STAY ADMINISTRATIVE
                      RECORD MOTIONS

           Upon consideration of the Motion to Stay Administrative Record Motions, Docket

No. 52, IT IS ORDERED that the Motion is GRANTED. The parties will jointly file a

new proposed schedule for addressing the administrative record on February 19, 2021.



    DATED this _____ day of February, 2021 at Anchorage, Alaska.



                                               HON. SHARON L. GLEASON
                                               United States District Judge

Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG         1


            Case 3:20-cv-00290-SLG Document 53 Filed 02/05/21 Page 1 of 1
